                                                                Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 1 of 19


                                                         1    Neil H. O’Donnell (State Bar No. 057928)       Ann Marie Mortimer (State Bar No. 169077)
                                                              nodonnell@rjo.com                              amortimer@HuntonAK.com
                                                         2    Lauren Kramer Sujeeth (State Bar No. 259821)   Kirk A. Hornbeck (State Bar No. 241708)
                                                              lsujeeth@rjo.com                               khornbeck@HuntonAK.com
                                                         3
                                                              ROGERS JOSEPH O’DONNELL                        Brandon Marvisi (State Bar No. 329798)
                                                         4    311 California Street                          bmarvisi@HuntonAK.com
                                                              San Francisco, California 94104                HUNTON ANDREWS KURTH LLP
                                                         5    Telephone: (415) 956-2828                      550 South Hope Street, Suite 2000
                                                              Facsimile: (415) 956-6457                      Los Angeles, California 90071-2627
                                                         6                                                   Telephone: 213 • 532 • 2000
                                                              Attorneys for Plaintiff                        Facsimile: 213 • 532 • 2020
                                                         7
                                                              CGI FEDERAL INC.
                                                         8                                                   Attorneys for Defendant/Counterclaimant
                                                                                                             AEROJET ROCKETDYNE, INC.
                                                         9
                                                         10
                                                                                          UNITED STATES DISTRICT COURT
                                                         11
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                                         EASTERN DISTRICT OF CALIFORNIA
                                                         12

                                                         13   CGI FEDERAL INC., a Delaware Corporation,      Case No.: 2:20-CV-01781-JAM-KJN

                                                         14                 Plaintiff,                       STIPULATED PROTECTIVE ORDER
                                                         15         v.
                                                         16

                                                         17   AEROJET ROCKETDYNE, INC., an Ohio
                                                              Corporation,
                                                         18
                                                                            Defendant
                                                         19

                                                         20

                                                         21   AEROJET ROCKETDYNE, INC., an Ohio
                                                              Corporation,
                                                         22
                                                                            Counterclaimant,
                                                         23
                                                                    v.
                                                         24

                                                         25

                                                         26   CGI FEDERAL INC., a Delaware Corporation
                                                                                                             Complaint Filed:    September 3, 2020
                                                         27
                                                                            Counterclaim-Defendant.          FAC Filed:          November 18, 2020
                                                         28

                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                                                2:20-CV-01781-JAM-KJN
                                                                   Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 2 of 19


                                                         1            The parties hereby stipulate to and petition the Court to enter the following Stipulated

                                                         2    Protective Order (“Order”):

                                                         3    1.      INTRODUCTION

                                                         4            Discovery in this action is likely to involve production of confidential, proprietary, or private

                                                         5    information for which special protection from public disclosure and from use for any purpose other

                                                         6    than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to and

                                                         7    petition the Court to enter the following Order. The parties acknowledge that this Order does not

                                                         8    confer blanket protections on all disclosures or responses to discovery, and the protection it affords

                                                         9    from public disclosure and use extends only to the limited information that is entitled to confidential
                                                         10   treatment under the applicable legal principles. The parties further acknowledge that this Order does
                                                         11   not entitle them to file Protected Information under seal; Civil Local Rule 141 sets forth the procedure
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   that must be followed and the standards that will be applied when a party seeks permission from the
                                                         13   Court to file material under seal.
                                                         14   2.      DEFINITIONS
                                                         15           Capitalized terms not otherwise defined in this Order shall have the following meanings:
                                                         16           2.1    “Acknowledgment and Agreement to Be Bound” means an acknowledgement and

                                                         17   agreement identical in substance to the document attached hereto as Exhibit A.

                                                         18           2.2    “Challenging Party” means a Party or Non-Party that challenges the designation of

                                                         19   information under this Order.

                                                         20           2.3    “CONFIDENTIAL” means information (regardless of how it is generated, stored, or

                                                         21   maintained) or tangible things information that the Designating Party in good faith believes is entitled

                                                         22   to protection under Federal Rule of Civil Procedure 26(c).

                                                         23           2.4    “Counsel” means Outside Counsel and In-House Counsel.

                                                         24           2.5    “Designating Party” means a Party or Non-Party that designates information that it

                                                         25   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

                                                         26   CONFIDENTIAL.”

                                                         27           2.6    “Disclosure” or “Discovery Material” means all information, regardless of the medium

                                                         28   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                                                                                                                 2
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                            2:20-CV-01781-JAM-KJN
                                                                Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 3 of 19


                                                         1    transcripts, and tangible things), that are produced or generated in disclosures or responses to

                                                         2    discovery in this matter.

                                                         3            2.7     “Expert” means a person with specialized knowledge or experience in a matter

                                                         4    pertinent to the litigation who has been retained by a Party or its Counsel to serve as an expert witness

                                                         5    or as a consultant in this action, as well as such Expert’s support staff.

                                                         6            2.8     “Final Disposition” means the later of (1) dismissal of all claims and defenses in this

                                                         7    action, with or without prejudice or (2) final judgment in this action after the completion and

                                                         8    exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

                                                         9    limits for filing any motions or applications for extension of time pursuant to applicable law.
                                                         10           2.9     “HIGHLY        CONFIDENTIAL”             means     information      that   qualifies    as
                                                         11   “CONFIDENTIAL” and includes information that contains competitively sensitive Discovery
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   Material of the Designating Party, the disclosure of which may result in competitive harm that cannot
                                                         13   be avoided by less restrictive means. This designation should be limited to any non-public documents
                                                         14   or information pertaining to a customer, client, or other third party to whom the Designating Party
                                                         15   reasonably believes it owes a duty of confidentiality.
                                                         16           2.10    “In-House Counsel” means attorneys and their support staff who are employees of a
                                                         17   Party to this action.
                                                         18           2.11    “Non-Party” means any natural person, partnership, corporation, association, or other
                                                         19   legal entity not named as a Party to this action.

                                                         20           2.12    “Outside Counsel” means attorneys and their support staff who are not employees of a

                                                         21   Party and who are retained to represent or advise a Party in this action and/or have appeared in this

                                                         22   action and/or are affiliated with a law firm that has been retained to represent that Party or has appeared

                                                         23   on behalf of that Party in this action.

                                                         24           2.13    “Party” means any party named in this action, including all of its officers, directors,

                                                         25   owners, employees, consultants, Experts, and Outside Counsel.

                                                         26           2.14    “Producing Party” means a Party or Non-Party that produces Disclosure or Discovery

                                                         27   Material in this action.

                                                         28

                                                                                                                  3
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                               2:20-CV-01781-JAM-KJN
                                                                   Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 4 of 19


                                                         1            2.15   “Professional Vendors” means persons or entities that provide litigation support

                                                         2    services (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; jury

                                                         3    consulting; and organizing, storing, or retrieving data in any form or medium); their employees and

                                                         4    subcontractors; and, in the case of jury consultants, any participants in any mock trial or jury research.

                                                         5            2.16   “Protected     Information”     means     any   Discovery     Material    designated    as

                                                         6    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “SUBJECT TO EXPORT CONTROL—U.S.

                                                         7    Arms Export Act, International Traffic In Arms Regulations, Export Administration Act, U.S. Export

                                                         8    Administration Regulations” as defined herein.

                                                         9            2.17   “Receiving Party” means a Party that receives Disclosure or Discovery Material from
                                                         10   a Producing Party.
                                                         11           2.18   “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   In Arms Regulations, Export Administration Act, U.S. Export Administration Regulations” means
                                                         13   information that the Designating Party in good faith believes to be subject to the export and import
                                                         14   control laws and regulations of the United States, including, but not limited to, the U.S. Arms Export
                                                         15   Control Act, as amended, 22 U.S.C. §§ 2751–2799, the International Traffic in Arms Regulations, as
                                                         16   amended, 22 C.F.R. §§ 120–130, the Export Administration Act, as amended, 50 U.S.C. §§ 2401–
                                                         17   2420, and the U.S. Export Administration Regulations, as amended, 15 C.F.R. § 730 et seq. 1 Despite
                                                         18   the entry of this Order, the Parties expressly reserve their rights to challenge any designation. If a

                                                         19   dispute arises as to whether certain Discovery Material has been appropriately designated as

                                                         20   “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms

                                                         21   Regulations, Export Administration Act, U.S. Export Administration Regulations,” the Parties will

                                                         22   meet and confer regarding the designation and seek the intervention of the Court if necessary.

                                                         23   3.      SCOPE

                                                         24           The protections conferred by this Order cover: (1) Protected Information; (2) any information

                                                         25   copied, derived, or extracted from Protected Information; (3) all copies, excerpts, summaries, or

                                                         26

                                                         27   1
                                                                      For the avoidance of doubt, if a document produced in this action includes any marking to
                                                              indicate that the document may be subject to import or export control that document shall be treated
                                                         28   as “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms
                                                              Regulations, Export Administration Act, U.S. Export Administration Regulations.”
                                                                                                                4
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                             2:20-CV-01781-JAM-KJN
                                                                   Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 5 of 19


                                                         1    compilations of Protected Information; and (4) any testimony, conversations, or presentations by

                                                         2    Parties, their Counsel or Experts that might reveal Protected Information. The protections conferred

                                                         3    by this Stipulation and Order do not cover the following information: (a) any information that is in the

                                                         4    public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

                                                         5    after its disclosure to a Receiving Party as a result of publication not involving a violation of this

                                                         6    Order, including becoming part of the public record through trial or otherwise; and (b) any information

                                                         7    obtained by the Receiving Party after the disclosure from a source who obtained the information

                                                         8    lawfully and under no obligation of confidentiality to the Designating Party.

                                                         9            This Order does not govern the use of Protected Information at trial. Any use of Protected
                                                         10   Information at trial shall be governed by the orders of the trial judge.
                                                         11   4.      DURATION
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12           The confidentiality obligations imposed by this Order shall remain in effect, even after Final
                                                         13   Disposition, until a Designating Party agrees otherwise in writing or a court order otherwise directs.
                                                         14   5.      DESIGNATING PROTECTED INFORMATION
                                                         15           5.1    Manner and Timing of Designations. Except as otherwise provided in this Order, or as

                                                         16   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection under

                                                         17   this Order must be clearly so designated before the material is disclosed or produced.

                                                         18           Designation in conformity with this Order requires:

                                                         19                  (a)     for information in documentary form (e.g., paper or electronic documents, but

                                                         20   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                                                         21   affix, at a minimum, the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” and/or

                                                         22   “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms

                                                         23   Regulations, Export Administration Act, U.S. Export Administration Regulations” as appropriate, to

                                                         24   each document that contains Protected Information. The confidentiality designation will also be

                                                         25   included in the metadata load file accompanying the produced document.

                                                         26           A Party or Non-Party that makes original documents available for inspection need not

                                                         27   designate them for protection until after the inspecting Party has indicated which documents it would

                                                         28   like copied and produced. During the inspection and before the designation, all of the material made

                                                                                                                  5
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                           2:20-CV-01781-JAM-KJN
                                                                Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 6 of 19


                                                         1    available for inspection shall be deemed “HIGHLY CONFIDENTIAL” and “SUBJECT TO EXPORT

                                                         2    CONTROL—U.S. Arms Export Act, International Traffic In Arms Regulations, Export

                                                         3    Administration Act, U.S. Export Administration Regulations.”         After the inspecting Party has

                                                         4    identified the documents it wants copied and produced, the Producing Party must determine which

                                                         5    documents, or portions thereof, qualify for protection under this Order. Then, before producing the

                                                         6    specified documents, the Producing Party must affix either the legend “CONFIDENTIAL,” “HIGHLY

                                                         7    CONFIDENTIAL,” and/or “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,

                                                         8    International Traffic In Arms Regulations, Export Administration Act, U.S. Export Administration

                                                         9    Regulations” as appropriate, to each document that contains Protected Information.
                                                         10                  (b)    with respect to transcribed testimony, that the Producing Party give notice to
                                                         11   opposing counsel designating such portions (and exhibits thereto) as CONFIDENTIAL, HIGHLY
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   CONFIDENTIAL, and/or SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,
                                                         13   International Traffic In Arms Regulations, Export Administration Act, U.S. Export Administration
                                                         14   Regulations” as appropriate, no later than forty-five (45) calendar days after receipt of the final
                                                         15   transcript of the deposition, or by orally designating such testimony as CONFIDENTIAL, HIGHLY
                                                         16   CONFIDENTIAL, and/or SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,
                                                         17   International Traffic In Arms Regulations, Export Administration Act, U.S. Export Administration
                                                         18   Regulations on the record at the deposition or other proceeding at which it is given. Until the forty-
                                                         19   five (45) calendar day period expires, all deposition transcripts shall be treated as CONFIDENTIAL

                                                         20   and SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms

                                                         21   Regulations, Export Administration Act, U.S. Export Administration Regulations unless any party

                                                         22   requests on the record that the deposition transcript be treated as Highly Confidential in which case

                                                         23   the transcript shall be treated as HIGHLY CONFIDENTIAL and                 SUBJECT TO EXPORT

                                                         24   CONTROL—U.S. Arms Export Act, International Traffic In Arms Regulations, Export

                                                         25   Administration Act, U.S. Export Administration Regulations for the 45 day period. After the

                                                         26   expiration of the 45-day period, the transcript shall be treated only as actually designated. Should a

                                                         27   party require additional time to designate portions of a transcript, the parties may meet and confer

                                                         28   regarding an extension of time and any party may seek intervention from the Court if necessary.

                                                                                                                6
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                                          2:20-CV-01781-JAM-KJN
                                                                Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 7 of 19


                                                         1                   (c)     if the Designating Party believes that a deposition question calls for disclosure

                                                         2    of HIGHLY CONFIDENTIAL Discovery Material of the Designating Party and/or Discovery

                                                         3    Material SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms

                                                         4    Regulations, Export Administration Act, U.S. Export Administration Regulations, counsel for that

                                                         5    Party may, before the witness answers, so state, and any persons in attendance who are not authorized

                                                         6    under this Order to have access to such HIGHLY CONFIDENTIAL Discovery Material or Discovery

                                                         7    Material SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms

                                                         8    Regulations, Export Administration Act, U.S. Export Administration Regulations must then absent

                                                         9    themselves for the duration of the testimony containing HIGHLY CONFIDENTIAL Discovery
                                                         10   Material and/or Discovery Material SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,
                                                         11   International Traffic In Arms Regulations, Export Administration Act, U.S. Export Administration
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   Regulations. A Party’s failure to so advance designate at a deposition shall not constitute a waiver of
                                                         13   that Party’s right to later designate such testimony as Protected Information pursuant to this Order.
                                                         14          5.2     Inadvertent Failures to Designate. An inadvertent failure to designate Protected

                                                         15   Information does not waive the Designating Party’s right to secure protection under this Order for

                                                         16   such material as Protected Information. Upon any such inadvertent failure to properly designate any

                                                         17   Protected Information, reasonable arrangement will be made for the return to the Producing Party of

                                                         18   all copies of the incorrectly designated documents(s) or destruction of such documents and for the

                                                         19   substitution, where appropriate, of properly labeled copies of such documents. The Receiving Party

                                                         20   or Parties shall make all reasonable efforts to destroy all previously produced copies of such

                                                         21   documents that were incorrectly designated upon receipt of replacement copies of such documents

                                                         22   with the proper designation. The Receiving Party shall verify in writing that it has destroyed said

                                                         23   incorrectly designated documents or notify the Designating Party in writing when such documents

                                                         24   cannot be reasonably destroyed within ten (10) calendar days from written notice from the Designating

                                                         25   Party. Notwithstanding this provision, no Receiving Party shall be required to return or destroy any

                                                         26   incorrectly designated documents that may exist on any disaster recovery backup systems. Such

                                                         27   materials should be overwritten and destroyed in the normal course of business.

                                                         28

                                                                                                                 7
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                                           2:20-CV-01781-JAM-KJN
                                                                   Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 8 of 19


                                                         1            5.3    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                                         2    Non-Party that designates information or items for protection under this Order must take care to limit

                                                         3    any such designation to specific material that qualifies under the appropriate standards. To the extent

                                                         4    it is practical to do so, the Designating Party must designate for protection only those parts of material,

                                                         5    documents, items, or oral or written communications that qualify – so that other portions of the

                                                         6    material, documents, items, or communications for which protection is not warranted are not swept

                                                         7    unjustifiably within the ambit of this Order.

                                                         8            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                                                         9    to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                                                         10   encumber or retard the case development process or to impose unnecessary expenses and burdens on
                                                         11   other parties) expose the Designating Party to sanctions. If a Designating Party learns that information
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   that it designated for protection does not qualify for protection at all or do not qualify for the level of
                                                         13   protection initially asserted, that Designating Party must promptly notify all parties that it is
                                                         14   withdrawing the mistaken designation.
                                                         15   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                         16           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                         17   confidentiality at any time that is consistent with the Court’s Scheduling Order.

                                                         18           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                                                         19   under Local Rule 251.

                                                         20           Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                                         21   unnecessary expenses and burdens on other parties), may expose the Challenging Party to sanctions.

                                                         22   Unless the Designating Party has waived or withdrawn the confidentiality designation, all parties shall

                                                         23   continue to afford the material in question the level of protection to which it is entitled under the

                                                         24   Designating Party’s designation until the Court rules on the challenge.

                                                         25   7.      ACCESS TO AND USE OF PROTECTED INFORMATION

                                                         26           7.1    Basic Principles. A Receiving Party may use Protected Information that is disclosed or

                                                         27   produced by another Party or by a Non-Party in connection with this action only for prosecuting,

                                                         28

                                                                                                                  8
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                             2:20-CV-01781-JAM-KJN
                                                                Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 9 of 19


                                                         1    defending, or attempting to settle this action. Such Protected Information may be disclosed only to

                                                         2    the categories of persons and under the conditions described in this Order.

                                                         3           7.2     Disclosure of CONFIDENTIAL Discovery Material. Unless otherwise ordered by the

                                                         4    Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                         5    information or item designated “CONFIDENTIAL” only to:

                                                         6                   (a)     the Receiving Party’s Outside Counsel;

                                                         7                   (b)     the owners, officers, directors, and current or former employees (including In-

                                                         8    House Counsel) of the Receiving Party who are actively engaged in assisting counsel with the

                                                         9    prosecution or defense of the action and to whom disclosure is reasonably necessary for this action
                                                         10   and who have executed the Acknowledgment and Agreement to Be Bound;
                                                         11                  (c)     testifying or consulting Experts retained by the Receiving Party in connection
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   with this action and who have executed the Acknowledgment and Agreement to Be Bound;
                                                         13                  (d)     Professional Vendors to whom disclosure is reasonably necessary for this action
                                                         14   and who have executed the Acknowledgment and Agreement to Be Bound;
                                                         15                  (e)     the Court and its personnel;
                                                         16                  (f)     court reporters and their staff;
                                                         17                  (g)     the author, custodian, or recipient of a document containing the information, or
                                                         18   a custodian or other person who otherwise previously possessed the document;
                                                         19                  (h)     witnesses who testify at deposition or at trial, provided that such witnesses

                                                         20   (i) possess prior knowledge of such CONFIDENTIAL Discovery Material and execute a copy of

                                                         21   Acknowledgement and Agreement to be Bound or affirm under oath to abide by this Protective Order

                                                         22   before being shown or given any CONFIDENTIAL Discovery Material or (ii) are directors, officers,

                                                         23   or employees of the Designating Party or an owner or parent of the Designating Party. The witness

                                                         24   shall be informed that this Order restricts the disclosure of the information, that he or she may consider

                                                         25   and/or use the CONFIDENTIAL Discovery Material only for purposes of preparing to testify or

                                                         26   testifying in this action and not for any other purpose, and that he or she is subject to the Court’s

                                                         27   jurisdiction for purposes of enforcing this Stipulated Protective Order. No individual who is shown

                                                         28   CONFIDENTIAL Discovery Material pursuant to this subsection shall be permitted to retain or keep

                                                                                                                  9
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                             2:20-CV-01781-JAM-KJN
                                                               Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 10 of 19


                                                         1    copies of the CONFIDENTIAL Discovery Material. For avoidance of doubt, the provisions regarding

                                                         2    final disposition of Protected Material applies to CONFIDENTIAL Discovery Material disclosed to

                                                         3    witnesses pursuant to this subsection.     To the extent possible, pages of transcribed deposition

                                                         4    testimony or exhibits to depositions that reveal Protected Information shall be separately bound by the

                                                         5    court reporter. Testimony that reveals Protected Information may not be disclosed to anyone except

                                                         6    as permitted under this Stipulated Protective Order. Further, if all or part of a videotaped deposition

                                                         7    contains Protected Information, the DVD (or videotape) container shall be so labeled; and

                                                         8                   (i)    any mediator or settlement officer, and their supporting personnel, mutually

                                                         9    agreed upon by any of the parties engaged in settlement discussions.
                                                         10          7.3     Disclosure of HIGHLY CONFIDENTIAL Discovery Material. Unless otherwise

                                                         11   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   any information or item designated “HIGHLY CONFIDENTIAL” only to persons described above in

                                                         13   subsections 7.2(a), (c), (d), (e), (f), and (g), and (i). The Receiving Party may also disclose any

                                                         14   information or item designated “HIGHLY CONFIDENTIAL” to In-House Counsel of the Receiving

                                                         15   Party, provided that such In-House Counsel are actively engaged in assisting Outside Counsel with

                                                         16   the prosecution or defense of the action, disclosure is reasonably necessary for this action, and have

                                                         17   executed the Acknowledgment and Agreement to Be Bound.

                                                         18          In addition, a Party may disclose information designated “HIGHLY CONFIDENTIAL” to a

                                                         19   witness or potential witness who authored or previously received the document in the course of

                                                         20   business and to whom disclosure is reasonably necessary for this action and who has executed the

                                                         21   Acknowledgment and Agreement to Be Bound. To the extent the information or material purports to

                                                         22   describe the conduct or statements of the person, he or she may be shown the particular portion of the

                                                         23   information or material purporting to describe his or her conduct or statements, but only that portion

                                                         24   and not the remainder of the information or material. A Party intending to disclose HIGHLY

                                                         25   CONFIDENTIAL Discovery Material to such a witness or potential witness who is not employed by

                                                         26   the Designating Party or by an owner or parent of the Designating Party must provide written notice

                                                         27   to the Designating Party identifying (by Bates number or other individually identifiable information)

                                                         28   the HIGHLY CONFIDENTIAL Discovery Material intended to be disclosed. Should the disclosing

                                                                                                                10
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                                          2:20-CV-01781-JAM-KJN
                                                               Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 11 of 19


                                                         1    and Designating parties, after meeting and conferring, disagree as to whether the disclosure is

                                                         2    reasonably necessary, the HIGHLY CONFIDENTIAL Discovery Material shall not be disclosed to

                                                         3    the witness unless and until the Court orders such disclosure.

                                                         4           7.4     Disclosure of “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,

                                                         5    International Traffic In Arms Regulations, Export Administration Act, U.S. Export Administration

                                                         6    Regulations”. In addition to any confidentiality designation, information additionally designated

                                                         7    “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms

                                                         8    Regulations, Export Administration Act, U.S. Export Administration Regulations” shall not be

                                                         9    disclosed to any person who is not a U.S. Person as defined by the U.S. export control laws and
                                                         10   regulations. Further:
                                                         11                  (a)      Each Party or person who receives Discovery Materials designated as
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms
                                                         13   Regulations, Export Administration Act, U.S. Export Administration Regulations” shall have
                                                         14   awareness of the restrictions placed on transmission of such material by U.S. export control laws and
                                                         15   regulations, including but not limited to, the U.S. Arms Export Control Act, as amended, 22 U.S.C.
                                                         16   §§ 2751–2799, the International Traffic in Arms Regulations, as amended, 22 C.F.R. §§ 120–130, the
                                                         17   Export Administration act, as amended, 50 U.S.C. §§ 2401–2420, and the U.S. Export Administration
                                                         18   Regulations, as amended, 15 C.F. R. § 730 et seq., and shall adhere to all U.S. export control laws and
                                                         19   regulations and requirements specified in those laws, rules and regulations;

                                                         20                  (b)      If Discovery Materials designated “SUBJECT TO EXPORT CONTROL—

                                                         21   U.S. Arms Export Act, International Traffic In Arms Regulations, Export Administration Act, U.S.

                                                         22   Export Administration Regulations” are stored on a server, access to the server shall be password

                                                         23   protected, access to the server shall be limited to those persons identified in Section 7.3, and the server

                                                         24   shall be maintained only by U.S. Persons as defined by the U.S. export control laws and regulations.

                                                         25   8.     PROTECTED INFORMATION SUBPOENAED OR ORDERED PRODUCED
                                                                     IN OTHER LITIGATION
                                                         26
                                                                     If a Party is served with a subpoena or a court order issued in other litigation that compels
                                                         27
                                                              disclosure of any information designated in this action as “CONFIDENTIAL,” “HIGHLY
                                                         28

                                                                                                                  11
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                             2:20-CV-01781-JAM-KJN
                                                               Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 12 of 19


                                                         1    CONFIDENTIAL,” and/or “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,

                                                         2    International Traffic In Arms Regulations, Export Administration Act, U.S. Export Administration

                                                         3    Regulations” then that Party must:

                                                         4                   (a)     promptly notify in writing the Designating Party. Such notification shall

                                                         5    include a copy of the subpoena or court order;

                                                         6                   (b)     promptly notify in writing the party who caused the subpoena or order to issue

                                                         7    in the other litigation that some or all of the material covered by the subpoena or order is subject to

                                                         8    this Stipulated Protective Order. Such notification shall include a copy of this Stipulated Protective

                                                         9    Order; and
                                                         10                  (c)     cooperate with respect to all reasonable procedures pursued by the Designating
                                                         11   Party whose Protected Information may be affected.
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12          If the Designating Party timely seeks a protective order, the Party served with the subpoena or
                                                         13   court order shall not produce any information designated in this action as “CONFIDENTIAL,”
                                                         14   “HIGHLY CONFIDENTIAL,” and/or “SUBJECT TO EXPORT CONTROL—U.S. Arms Export
                                                         15   Act, International Traffic In Arms Regulations, Export Administration Act, U.S. Export
                                                         16   Administration Regulations” before a determination by the court from which the subpoena or order
                                                         17   issued, unless the Party has obtained the Designating Party’s permission; provided, however, that
                                                         18   nothing in this Section authorizes or encourages a Receiving Party to disobey a lawful directive from
                                                         19   another court. The Designating Party shall bear the burden and expense of seeking protection in that

                                                         20   court of its confidential material.

                                                         21   9.     PROTECTED MATERIAL PRODUCED IN THE ACTION BY A NON-PARTY

                                                         22                  (a)     The terms of this Order are applicable to Protected Information produced by a

                                                         23   Non-Party in this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,”

                                                         24   and/or “SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act, International Traffic In Arms

                                                         25   Regulations, Export Administration Act, U.S. Export Administration Regulations”; provided,

                                                         26   however, that nothing in these provisions prohibits a Non-Party from seeking additional protections.

                                                         27                  (b)     In the event that a Party is required, by a valid discovery request in this action,

                                                         28   to produce a Non-Party’s information in its possession, and the Party is subject to a Non-Disclosure

                                                                                                                 12
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                            2:20-CV-01781-JAM-KJN
                                                               Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 13 of 19


                                                         1    Agreement, confidentiality agreement, or other similar prohibition against production as to the Non-

                                                         2    Party’s information, then the Party shall:

                                                         3                           (1)     promptly notify in writing the Requesting Party and the Non-Party that

                                                         4    some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                                                         5                           (2)     promptly provide the Non-Party with a copy of the Stipulated Protective

                                                         6    Order in this action, the relevant discovery request(s), and a reasonably specific description of the

                                                         7    information requested; and

                                                         8                           (3)     make the information requested available for inspection by the Non-

                                                         9    Party, if requested by the Non-Party, prior to producing the Non-Party’s Information.
                                                         10                  (c)     If the Non-Party fails to seek a protective order from this Court within 30 days
                                                         11   of receiving the notice and accompanying information, the Receiving Party may produce the Non-
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   Party’s information responsive to the discovery request, so long as such production would not violate
                                                         13   the Receiving Party’s legal obligations to the Non-Party. If the Non-Party timely seeks a protective
                                                         14   order, the Receiving Party shall not produce any information in its possession or control that is subject
                                                         15   to the confidentiality agreement with the Non-Party before a determination by the Court; provided,
                                                         16   however, that nothing in this Section authorizes or encourages a Receiving Party to disobey a lawful
                                                         17   directive from another court. Absent a court order to the contrary, the Non-Party shall bear the burden
                                                         18   and expense of seeking protection in this Court of its Protected Information.
                                                         19   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED INFORMATION

                                                         20          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                         21   Information to any person or in any circumstance not authorized under this Stipulated Protective

                                                         22   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                                         23   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                                                         24   Information, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                                                         25   terms of this Order, and (d) request that such person or persons execute the Acknowledgment and

                                                         26   Agreement to Be Bound.

                                                         27

                                                         28

                                                                                                                 13
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                            2:20-CV-01781-JAM-KJN
                                                               Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 14 of 19


                                                         1    11.    PRODUCTION OF               PRIVILEGED           OR    OTHERWISE          PROTECTED
                                                                     INFORMATION
                                                         2
                                                                     The production of privileged or work-product protected documents, electronically stored
                                                         3
                                                              information, or other information, whether inadvertent or otherwise, is not a waiver of the privilege or
                                                         4
                                                              protection from discovery in this case or in any other federal or state proceeding. This Order shall be
                                                         5
                                                              interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d). To
                                                         6
                                                              properly assert a privilege over produced information, the producing party will not have to satisfy the
                                                         7
                                                              elements of Federal Rule of Evidence 502(b)—i.e., it will not have to show that the production was
                                                         8
                                                              inadvertent, it will not have to show it took reasonable precautions to prevent the production, and it
                                                         9
                                                              will not have to show that it took reasonably prompt measures to rectify the error once it knew or
                                                         10
                                                              should have known of the production.
                                                         11
                    Los Angeles, California 90071-2627




                                                                     Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12
                                                              of documents, ESI, or other information (including metadata) for relevance, responsiveness, or
                                                         13
                                                              segregation of privileged or protected information before production.
                                                         14
                                                                     If a Producing Party or its counsel becomes aware that it has produced to a Receiving Party
                                                         15
                                                              any document, information or material (including physical objects) that is, or contains information,
                                                         16
                                                              protected by the attorney-client privilege, work product doctrine and/or any other applicable privilege
                                                         17
                                                              or immunity (a “Potentially Privileged Document”), then the Producing Party must promptly notify
                                                         18
                                                              counsel for each Receiving Party in writing and identify each Potentially Privileged Document with
                                                         19
                                                              sufficient particularity to enable each Receiving Party to locate and return them to the Producing Party.
                                                         20
                                                              Within 5 business days, the Receiving Party shall gather and return all copies of the privileged or
                                                         21
                                                              protected materials to the Producing Party, or alternatively, destroy the privileged or protected
                                                         22
                                                              materials and certify as such to the Producing Party, and take reasonable steps to sequester all work
                                                         23
                                                              product that quotes from or otherwise includes copies of the information contained in the Potentially
                                                         24
                                                              Privileged Document(s). Notwithstanding this provision, no Receiving Party shall be required to
                                                         25
                                                              return or destroy any Potentially Privileged Documents that may exist on any disaster recovery backup
                                                         26
                                                              systems. Such materials should be overwritten and destroyed in the normal course of business.
                                                         27

                                                         28

                                                                                                                 14
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                            2:20-CV-01781-JAM-KJN
                                                               Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 15 of 19


                                                         1           If such a claim of privilege or protection first becomes apparent during the conduct of a

                                                         2    deposition, the Party claiming the privilege or protection may assert the claim on the record during the

                                                         3    deposition and then promptly provide written notification, as described in the preceding paragraph,

                                                         4    following the conclusion of the deposition.

                                                         5           If the Receiving Party disputes the claim of privilege, then after a document is returned or

                                                         6    destroyed and takes reasonable steps to sequester all work product that quotes from or otherwise

                                                         7    includes copies of the information contained in the Potentially Privileged Document(s) pursuant to

                                                         8    this section, and after the parties meet and cover over the challenge, the Receiving Party may move

                                                         9    the Court for an order compelling production of the document, but such party may not assert as a
                                                         10   ground for entering such an order the mere fact of production or, in the case of documents, any other
                                                         11   information identified from the contents of the clawed back information.
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12          If a Party requests the return or destruction, pursuant to this section, of any information that it
                                                         13   claims to be subject to a privilege or protection then in the custody of one or more other Parties, the
                                                         14   possessing Parties shall not make further use of the information until such time as the Court has ruled
                                                         15   on a motion respecting the claimed privilege or protection. Pursuant to ABA Model Rule 4.4, any
                                                         16   lawyer to a Party who receives any information that the lawyer knows or reasonably should know was
                                                         17   inadvertently sent by a Producing Party shall promptly notify the sender.
                                                         18   12.    MISCELLANEOUS
                                                         19          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

                                                         20   its modification by the Court in the future.

                                                         21          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order,

                                                         22   no Party waives any right it otherwise would have to object to disclosing or producing any information

                                                         23   or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives

                                                         24   any right to object on any ground to the use in evidence of any of the material covered by this

                                                         25   Protective Order.

                                                         26          12.3    Other Considerations. Nothing in this Order shall (a) be deemed to limit or restrict in

                                                         27   any manner a Party’s right to use, or to authorize or consent to the use of, its own Protected

                                                         28   Information; (b) be deemed to limit or restrict in any manner a Party’s rights, if any, to use any

                                                                                                                 15
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                            2:20-CV-01781-JAM-KJN
                                                               Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 16 of 19


                                                         1    documents, materials, or information obtained independent of discovery in the action, whether or not

                                                         2    such documents, materials, or information are also obtained through discovery in the action;

                                                         3    (c) preclude the Parties to this Order from agreeing to alter or waive the provisions or protections

                                                         4    provided for herein with respect to any particular Protected Information; (d) preclude any Party from

                                                         5    filing a motion seeking greater, more limited, or different protection from the Court under Rule 26(c)

                                                         6    of the Federal Rules of Civil Procedure; or (e) preclude any Party from filing a motion with respect to

                                                         7    the manner in which Protected Information shall be treated at trial.

                                                         8           12.4     No Restricted Advice. Except as provided in Section 11 above, nothing in this Order

                                                         9    shall prevent or otherwise restrict counsel from rendering advice to their clients in this litigation and,
                                                         10   in the course thereof, relying on examination of Protected Information; provided, however, that in
                                                         11   rendering such advice and otherwise communicating with such client, counsel shall not make specific
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   disclosure of any information in any manner that is inconsistent with the restrictions or procedures set
                                                         13   forth herein.
                                                         14          12.5     Filing Under Seal. Without written permission from the Designating Party or a Court

                                                         15   order, a party may not file in the public record in this action any Protected Information. A party

                                                         16   seeking to file under seal any Protected Information must comply with Local Rule 141. Filings may

                                                         17   be made under seal only pursuant to a Court order authorizing the sealing of the specific material at

                                                         18   issue. The fact that a document has been designated under this Order is insufficient to justify filing

                                                         19   under seal. Instead, parties must explain the basis for confidentiality of each document sought to be

                                                         20   filed under seal. Because a party other than the Designating Party may often seek to file Protected

                                                         21   Information, cooperation between the parties in preparing, and in reducing the number and extent of,

                                                         22   requests for under seal filing is essential. If a Receiving Party’s request to file Protected Information

                                                         23   under seal pursuant to Local Rule 141 is denied by the Court, then, unless otherwise instructed by the

                                                         24   Court, the Receiving Party may file the material in the public record only after (1) the Designating

                                                         25   Party has had the opportunity to seek reconsideration within four (4) days of the denial, and (2) the

                                                         26   Designating Party has had the opportunity to request to certify any denial of reconsideration for direct

                                                         27   interlocutory appeal within fourteen (14) days of the denial of reconsideration, and any such request

                                                         28   to certify has been denied.

                                                                                                                 16
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                             2:20-CV-01781-JAM-KJN
                                                                   Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 17 of 19


                                                         1    13.      FINAL DISPOSITION

                                                         2             After the Final Disposition of this action, within sixty (60) days of a written request by the

                                                         3    Designating Party, each Receiving Party must return all Protected Information to the Producing Party

                                                         4    or destroy such material. As used in this Section, “all Protected Information” includes all copies,

                                                         5    abstracts, compilations, summaries, reports, and any other format reproducing or capturing any of the

                                                         6    Protected Information. Whether the Protected Information is returned or destroyed, the Receiving

                                                         7    Party must submit a written certification to the Producing Party (and, if not the same person or entity,

                                                         8    to the Designating Party) by the 60-day deadline that confirms compliance with this Section.

                                                         9    Notwithstanding this provision, the Party’s Outside Counsel shall be allowed to keep a complete set
                                                         10   of all pleadings, court filings, correspondence, and the attorney’s work product even if those
                                                         11   documents include Protected Information or reference to Protected Information (“Attorney’s File”),
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   unless a Party objects within thirty (30) days of the termination of the litigation to the Outside
                                                         13   Counsel’s retention of any portion of the Attorney’s File. The Parties shall agree to confer regarding
                                                         14   any such objection and, in the event that it is not resolved by consent, shall bring it to the attention of
                                                         15   the Court for resolution. In any event, such Attorney’s File shall continue to be subject to the
                                                         16   restrictions of this Order.
                                                         17            Notwithstanding anything to the contrary asserted herein, the obligations and requirements of
                                                         18   this Section shall apply to any Receiving Party who is dismissed from the action, at any time during
                                                         19   the proceedings, with immediate effect upon such dismissal.

                                                         20   //

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                  17
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                             2:20-CV-01781-JAM-KJN
                                                               Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 18 of 19


                                                         1    14.      CONSEQUENCES OF VIOLATION

                                                         2             Any violation of this Order may be punished by any and all appropriate measures including,

                                                         3    without limitation, contempt proceedings, and/or monetary sanctions.

                                                         4

                                                         5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                         6

                                                         7    Dated: August 30, 2021                        ROGERS JOSEPH O’DONNELL
                                                                                                            Neil H. O’Donnell
                                                         8                                                  Lauren Kramer Sujeeth
                                                         9
                                                         10
                                                                                                            By:             /s/ Lauren Kramer Sujeeth
                                                         11                                                         (as authorized on August 27, 2021)
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000




                                                                                                                          Lauren Kramer Sujeeth
Hunton Andrews Kurth LLP




                                                         12                                                                Attorneys for Plaintiff
                                                         13                                                                CGI FEDERAL INC.

                                                         14   Dated: August 30, 2021                        HUNTON ANDREWS KURTH LLP
                                                                                                            Ann Marie Mortimer
                                                         15                                                 Kirk A. Hornbeck
                                                                                                            Brandon Marvisi
                                                         16

                                                         17

                                                         18                                                 By:          /s/ Ann Marie Mortimer
                                                                                                                            Ann Marie Mortimer
                                                         19                                                               Attorneys for Defendant
                                                                                                                      AEROJET ROCKETDYNE, INC.
                                                         20

                                                         21                                                 ORDER

                                                         22            FOR GOOD CAUSE SHOWN, the Court hereby approves this Stipulation and Protective

                                                         23   Order.

                                                         24            IT IS SO ORDERED.

                                                         25   Dated: September 1, 2021

                                                         26

                                                         27

                                                         28

                                                                                                               18
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                                        2:20-CV-01781-JAM-KJN
                                                                  Case 2:20-cv-01781-JAM-KJN Document 43 Filed 09/01/21 Page 19 of 19


                                                         1                                                 EXHIBIT A

                                                         2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                         3    I                                      [print or type full name] of
                                                         4    [print or type full address] declare under penalty of perjury that I have read in its entirety and
                                                         5    understand the Stipulated Protective Order that was issued by the United States District Court for the
                                                         6    Eastern District of California on                   [date] in the case of CGI Federal Inc. v. Aerojet
                                                         7    Rocketdyne, Inc., E.D. Cal. Case No. 2:20-CV-01781-JAM-KJN. I agree to comply with and to be
                                                         8    bound by all the terms of this Stipulated Protective Order, and I understand and acknowledge that
                                                         9    failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
                                                         10   solemnly promise that I will not disclose in any manner any information or item that is subject to this
                                                         11   Stipulated Protective Order to any person or entity except in strict compliance with the provisions of
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   this Order. I further agree to submit to the jurisdiction of the United States District Court for the
                                                         13   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective Order
                                                         14   only, even if such enforcement proceedings occur after termination of this action.
                                                         15   Date:
                                                         16   City and State where sworn and signed:
                                                         17   Printed name:
                                                         18   Signature:
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                                 19
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                                                                            2:20-CV-01781-JAM-KJN
